             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    NO. 1:19-CV-222-MOC-WCM

VENUS L. HARDING                 )
                                 )
      Plaintiff,                 )
                                 )                        ORDER
v.                               )
                                 )
NORFOLK SOUTHERN                 )
RAILWAY COMPANY,                 )
                                 )
      Defendant.                 )
__________________________________
      Before the Court is a Joint Motion to Amend Expert and Discovery

Deadlines or in the Alternative Continue and Reset the Trial Date (the

“Motion,” Doc. 9).

      A Pretrial Order and Case Management Plan (Doc. 8) was entered on

September 5, 2019 and established the following deadlines:

                Plaintiff’s expert reports        January 6, 2020

                Defendant’s expert reports        February 3, 2020

                Discovery                         April 5, 2020

                Mediation                         April 19, 2020

                Dispositive Motions               May 5, 2020

      These deadlines are currently in effect and trial is set for the first session

beginning on or after October 5, 2020.




                                         1
      In the instant Motion, the parties request either that trial be continued

until a date in early 2021 or that certain discovery deadlines be extended. In

particular, the parties request that Plaintiff’s expert deadline be extended to

March 6, 2020, Defendant’s expert deadline be extended to April 3, 2020, and

the deadline for the completion of all discovery be extended to May 29, 2020.

      In support of this request, the parties state that they “are working hard

to work within the original dates but are facing hurdles in getting the tasks

timely completed.” Doc. 9 at ¶ 2. The parties also say that the case “will require

substantial discovery and numerous depositions,” including depositions of fact

witnesses and medical witnesses. Id. at ¶¶ 5 – 6.

      The need for a significant change to the pretrial schedule, however, is

not clear from the Motion. The parties indicate that they are facing certain

“hurdles,” but the Motion does not describe these impediments. While

“coordinating depositions of the witnesses” and “dealing with the everyday

logistics of two litigation firms” may be difficult at times, the Motion does not

explain how those routine aspects of litigation practice are more significant in

this case than in any other. Further, while the parties advise that depositions

have been discussed, the Motion does not reveal whether any depositions have

been taken, or scheduled, or identify the number of depositions being

contemplated.



                                        2
      Second, the extended deadlines requested by the Motion are themselves

problematic. The Motion indicates that a 30-day extension for general and

expert discovery, including depositions, is being requested but the proposed

change of the discovery deadline from April 5, 2020 to May 29, 2020 represents

an extension of nearly two months. In addition, the parties’ statement that the

requested extensions “will not delay any dispositive motion deadlines” is

erroneous. The current dispositive motions deadline is May 5, 2020; the

parties’ proposed deadline for the completion of discovery is beyond that, at

May 29, 2020.

      Having reviewed the docket and considered the Motion, the parties’

request will be allowed in part and denied in part.

      IT IS THEREFORE ORDERED THAT:

      1. The Joint Motion to Amend Expert and Discovery Deadlines or in the

         Alternative Continue and Reset the Trial Date (Doc. 9) is GRANTED

         IN PART AND DENIED IN PART.

      2. The following deadlines in the Pretrial Order and Case Management

         Plan (Doc. 8) are EXTENDED as noted:

            a. Plaintiff’s experts         March 6, 2020

            b. Defendant’s experts         April 3, 2020




                                       3
     c. Discovery                    May 15, 2020

     d. Mediation                    May 22, 2020

     e. Dispositive Motions          June 5, 2020

3. All other deadlines set forth in the Pretrial Order and Case

  Management Plan remain in effect.


                              Signed: January 8, 2020




                                4
